 [n the Matter of DIXIE CULVERTMANUFACTURING COMPANYandIN-TERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPBUJLDERSAND HELPERS OF AMERICA,A. F. L.Case No. 32-CA-13.Decided December 1'2, 1919 -DECISIONANDORDEROn July 22, 1949, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not unlawfully laid off and failed to rein-stateMax Hendrickson, James B. York, Raymond Lindsey, RoyStogner, and Leslie Edmonson, as alleged in the complaint, and rec-ommended that the complaint be dismissed as to them. Thereafter,the Respondent filed exceptions to the Intermediate Report, and asupporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that, with the exception noted below, noprejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the Respondent'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the modifications set forth below.21.The Trial Examiner, in his Intermediate Report, recommendedthat the Respondent be ordered to cease and desist from "Directingand seeking employees' assistance in ascertaining union activities."1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Murdock].2The Intermediate Report states that the issue of union responsibility was resolved bythe parties in their negotiations for a contract,whereas it appears that no agreement onthis issue was reached.This inadvertence does not affect the Trial Examiner's ultimateconclusions, or our concurrence therein.87 NLRB No, 79.554 DIXIE CULVERT MANUFACTURING COMPANY555This was apparently based upon an isolated instance in which Fore-man Hall, according to witnesses Porter and Bone, suggested thatthey go to a union meeting and report back to him what it was about.The Trial Examiner, at the hearing, refused to permit the Respond-ent to cross-examine as to whether or not this remark was, as Hallclaimed, made in jest.We find this ruling of the Trial Examiner in-correct, and therefore overrule his finding of attempted surveillanceby the Respondent.2.In resolving a conflict of testimony as to whether or not certainantiunion remarks and inquiries had been made by Foreman Hall,the Trial Examiner stated that "A consideration of the entire testi-mony makes it, clear that Hall's uncorroborated testimony is inade-quate to overcome the cumulative and preponderant weight of that ofthe six witnesses for the General Counsel."We agree with the TrialExaminer's resolution of the credibility issue because of the convincing,well-supported, and mutually corroborative nature of the testimonygiven by the six witnesses, for the General Counsel.3.The Trial Examiner found that the granting of the unilateralwage increase on July 22, 1948, constituted an independent violationof Section 8 (a) (1) of the Act.We agree with the Trial Examiner,and find, in addition, that this unilateral action also constituted anindependent violation of Section 8 (a) (5) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Dixie CulvertManufacturing Company, Little Rock, Arkansas, its officers, agents,successors, and assigns, shall:.1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Boilermakers, Iron Shipbuilders and Helpers of America,A. F. L., as the exclusive representative of all its production employees,excluding office and clerical employees, night watchmen, and all super-visors, with respect to rates of pay, wages, hours of employment, orother conditions of employment;(b) Interrogating its employees concerning their union member-ship and activities, as to their attendance at union meetings, and as tohow they intend to vote in elections conducted by the National LaborRelations Board ;(c)Threatening to padlock its doors if the Union comes into theplant; threatening to cut employees' working hours and to reducetheir total take-home pay if the Union comes into the plant; threaten- 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to lay off or discharge employees who vote for or join the Union,and to deprive union members of overtime work and of otherprivileges;(d)Promising employees better jobs to induce them to abandontheir support of the Union;(e)Sponsoring, encouraging, and/or causing to be circulated onits time and property petitions directed against the Union;(f)Promising, announcing, and/or granting unilaterally, without,first bargaining with the Union, wage increases to its employees inthe unit described herein; and(g) In any other manner interfering with, restraining, or coercing,its employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Brotherhood'of Boilermakers, Iron Shipbuilders and Helpers of America, A. F. L.,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aid or.protection, or to refrain from any and all such activities except to theextent that such right may be affected by an'agreement requiring mem-bership in a labor organization as a condition of employment, . as,authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds will.effectuate the policies of the Act:(a)Upon request, bargain collectively with International Brother-hood of Boilermakers, Iron Shipbuilders and Helpers of America,A. F. L., as the exclusive bargaining agent of all its employees in thebargaining unit described herein, with respect to rates of pay, wages,hours of employment, and other conditions of employment, and if anunderstanding is reached, embody such understanding in a signedagreement ;(b)Post at-its Little Rock, Arkansas, plant, copies of the noticeattached hereto marked Appendix A.3Copies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;and3In-the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted before the words, "A DECISION AND ORDER," the words, "A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." DIXIE CULVERT MA]iUFACTUR[NG COMPANY557(c)Notify the Regional Director for the Fifteenth Region inwriting within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent engaged in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor,Relations Act, we hereby notify our employees that :AVEWILLNOT refuse to bargain collectively with INTERNA-TIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS ANDHELPERS OF AMERICA, A. F. L., as the exclusive representative ofall employees in the appropriate unit described below.WE WILL NOT interrogate our employees concerning their unionmembership and activities, as to their attendance at union meet-ings, and as to how they intend to vote in elections conducted bythe National Labor Relations Board.WE WILL NOT threaten to padlock our doors if the Union comesinto the plant; threaten to out employees' working hours and toreduce their total take-home pay if the Union comes into theplant; threaten to lay off or discharge employees who vote for orjoin the Union, and to deprive union members of overtime workor of other privileges.WE WILL NOT promise employees better jobs to induce them toabandon their support of the Union.WE WILL NOT sponsor, encourage, and/or cause to be circu-lated on our time and property petitions directed against theUnion.WE WILL NOT promise, announce, and/or grant unilaterally,without first bargaining with the Union, wage increases to ouremployees in the unit described herein.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self -organi-zation, to form labor organizations, to join or assist.INTERNA-TIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS ANDHELPERS Of AMERICA, A. F. L., or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col- 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDlective bargaining or other mutual aid or protection, to refrainfrom any and all such activities, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedby Section 8 (a) (3) of the Act.WE WILL BARGAIN collectively, upon request, with INTERNA-TIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS ANDHELPERS OF AMERICA, A. F. L., as the exclusive representative ofall employees in the bargaining unit described herein With respectto rates of pay, wages, hours of employment, and other condi-tions of employment, and if an understanding is reached,, embodysuch understanding in a signed agreement.The bargainingunit is:All the production employees at our plant in Little Rock,Arkansas, excluding office and clerical employees, nightwatchmen, and all supervisors.All our employees are free to become or remain members of saidUnion or any other labor organization.DixieCULVERTMANUFACTURINGCOMPANY,Employer.By ---------------------------------------------(Representative)(Title)Dated -----------------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMessrs. Charles A. KyleandMr.. Victor H. Hess,for the General Counsel.Mr. W. H. Holmes (House, Moses. and Holmes),of Little Rock, Ark., for theRespondent.Mr. J. H. Winger,of Kansas City; Mo., andMr. Thomas Conway,of St. Louis,Mo., for the Union.STATEMENT OF THE CASEUpon an amended charge filed March 12, 1948, by International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers, of America,, A. F. L.,, herein calledthe Union, the General Counsel for the National Labor Relations Board,' by theRegional Director for the Fifteenth Region (New Orleans, Louisiana), issued acomplaint dated March 31, 1949, against Dixie Culvert Manufacturing Companyof Little Rock, Arkansas,. herein called the Respondent, alleging that. Respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning, of Section. 8 (a) (1), (3), and (5) of the National LaborRelations Act, as amended (61 Stat. 136), herein called the Act.Copies of theiThe General. Counsel and his representatives are herein referred to as the GeneralCounsel and the National Labor Relations Board as the Board. DIXIE CULVERT MANUFACTURING COMPANY559complaint, the charge, and the notice of bearing-were duly served on the Respond-ent and the Union.With respect to the unfair labor practices the complaint alleged in substancethat the Respondent: (1) On or about,January 27, 1948, discharged Max Hen-drickson, James B. York, Raymond Lindsey, Roy Stogner, and Leslie Edmonson,and thereafter failed to reinstate tl:ein (except,Stogner) because they engagedin certain union or other concerted activities; (2) from about January 27, 1948,and since, refused to bargain collectively with the Union; and (3) by the aboveand certain other stated acts interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in the Act.By its answer filed April 12, 1949, Respondent admitted certain allegations ofthe complaint as to the nature of its business, as to the appropriateness of thealleged unit, and as to the Union's designation as the exclusive representative ofits employees for the purposes of collective bargaining,2 but it denied the com-mission of any unfair labor practices.In denying the alleged discriminatory discharge of the five employees namedin the complaint, Respondent averred affirmatively that the employees were laidoff because of a shortage of work and materials, that such lay-offs were clearedin advance with representatives of the Union, that reemployment was lateroffered them, but that only Stegner accepted. In denying a refusal to bargain,Respondent averred that the Union broke off the negotiations and for 12 monthshad made no effort to bargain; that the Union had failed to bargain in good faithand had thereby itself committed unfair labor practices.Pursuant to notice a hearing was held on April 19, 20, and 21, 1949, in LittleRock, Arkansas, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.The General Counsel and the Respondent were repre-sented by counsel and the Union by representatives.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence pertaining tothe issues, was afforded all parties.At the conclusion of the General Counsel's case-in-chief, Respondent movedto strike various portions of the testimony of witnesses relating to certain anti-union petitions and to conversations with Dick Hall. Said motions were denied.Respondent's motion to strike all the testimony was similarly denied.Ruling wasreserved on Respondent's motion to dismiss the allegations charging violations ofSection 8 (a) (3) ; that motion is disposed of in the body of this report.At the conclusion of the hearing the General Counsel's motion to conform thepleadings to the proof in matters such as names, dates, etc., was granted withoutobjection.The parties were afforded an opportunity to make oral argument andto file briefs, proposed findings of fact, and conclusions of law.Oral argumentwas waived.Briefs have been received from the General Counsel and theRespondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Arkansas corporation with its principal office and place ofbusiness at Little Rock, where it was engaged during the period covered by the2Respondent also stipulatedat thehearing that the Union was a labor organizationwithin the meaning of Section 2 (5) ofthe Act. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint in thebusinessof fabricating steeltanks andculverts.During theyear preceding the filing of the complaint; Respondent purchased and had deliveredto its Little Rock plant, steel and other raw materials valuedin excess of$200,000, of which approximately 95 percent was purchasedoutside the Stateof Arkansas.During the calendar year 1948, Respondent'sgross sales were$446,185.76, of which approximately half were to out-of-State points :Respondent does not dispute that it is engaged in interstate commerce withinthe meaning of the Act, and the undersigned finds thatit is so engaged.1I.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Boilermakers, Iron Shipbuilders and Helpers ofAmerica, A. F. L., is a labor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA. Background; summary of main, events and issuesRespondent's plant was a small one, employing between 18 and 33 employeesduring the period covered by the complaint. It was managed by John M. Davis,Jr.,Respondent's president, by John A. Hall, superintendent, and by RichardA. (Dick) Hall as foreman.'Concerted activities arose among the employees in October 1947, as a resultof contracts by Thomas M. Conway, then district representative of the Union, whoon November .1, wrote Respondent informing it that the Union represented amajority of the employees and requesting recognition.Recognition was notaccorded, and a representation petition was filed on November 19. In December,Respondent consented to an election and arrangements were made for the holdingof the election on January 8, 1948.The General Counsel introduced evidence to the effect that on Christmas Eve,Davis made certain statements of a coercive nature and also announced a bonusand a pay increase allegedly as an inducement to forsaking union activity, andthat on various occasions between November 1 and January 31, Dick Hall madeto a number of employees a variety of coercive statements and that he also causedor encouraged the circulation of two antiunion petitions.The Union won the election on January 8, by 14 votes to 13. Respondent'sobjections to the conduct of the election were overruled by the Regional Director,whose action was sustained by the Board on Respondent's appeal.Thereafter on January 27, the Union, through Conway, began negotiations withRespondent for a contract.On the same day Respondent laid off five employees(who the complaint alleges were discriminatorily discharged) for the assertedreason of shortage of steel and lack of orders' Negotiations were continued onvarious dates through March 9.Each party blames the other for the breakingoff of the negotiations, and neither has made any attempt to resume negotiations.On February 9, the Union had filed a charge asserting Respondent had dis-criminatorily discharged the five employees.On March 12, it filed an amendedcharge to which was added a charge of refusal to bargain.The amended chargewas served on Respondent on May 6, 1948. On July 22, 1948, Respondent an-nounced and inaugurated unilaterally a 10-percent wage increase.s Respondent stipulated that both Halls were supervisors within the meaning of the Act.In March, letters were written offering reinstatement "temporarily." DIXIE CULVERT MANUFACTURING COMPANY561The main issues raised by the pleadings, litigated at the hearing, and arguedin the briefs are (1) whether Davis and Dick Hall made the various statementsof a coercive nature attributed to them and whether said statements and Davis'announcement of the Christmas bonus and wage increase constituted interfer-ence, restraint, or coercion; (2) whether the alleged discharges or lay-offs onJanuary 1927, were discriminatory ; (3) whether the Respondent refused to bargainon and after January 27; and (4) whether the granting of the July wage increaseconstituted interference.The evidence surrounding the alleged coercive statements will be summarizedtogether.The July wage increase will be discussed in connection with therefusal-to-bargain questions to which it relates.B. Interference,restraint,andcoercionA number of witnesses for the General Counsel' testified to a variety of state-ments and inquiries by Dick Hall on frequent occasions between November 1and January 31, 1948.Many of such statements were of similar character andcontent, and in frequent instances they were made in the presence of a groupof employees. It is therefore considered unnecessary to summarize in detailthe testimony of the individual witnesses. Suffice it to say that the compositeof such testimony is that on frequent occasions Hall interrogated employees con-cerning their union membership and activities, as to their attendance at unionmeetings, and as to how they intended to vote in the impending election, and thatHall stated that if the Union came in the weekly working hours would be cut to40,° thereby resulting in a reduction in total pay.Less frequently testified towere statements that employees who joined the Union or voted for the Unionwould be laid off or discharged ; that employees who signed up with the Unionwould not get any more overtime work ; that if the Union won the election themanagement would gradually get rid of the union men, or would shut theplant down and later hire new men in place of union men ; that because certainemployees had voted for the Union, Hall wanted more work and less talk ; thatHall promised an employee a better job to vote against the Union, and that herequested a group of employees to attend a union meeting and report back tohim what they had learned. A number of witnesses also testified to Hall'ssponsorship of two antiunion petitions early' in November, and to his direct andindirect attempts to procure the signatures of employees thereon.'In rebuttal of this evidence, much of which was of a cumulative nature, Re-spondent offered the testimony of Dick Hall who admitted most of the incidentstestified to by the General Counsel's witnesses. In some instances Hall deniedthe specific statements attributed to him but in most instances he admitted having5Roy E. Stogner, Bennie F. Holley, James R. Bone, Jodie Lee Porter, James B. York,and Raymond C. Lindsey.6 Respondent's working schedule for a number of years and throughout the period cov-ered by the complaint was 52 hours.7Respondent disclaimed knowledge of the first petition but admitted possession of andproduced the second, which was offered in evidence by the General Counsel. It was datedNovember 12, 1.947, and bore 21 signatures under the following heading:To whom it may concern,The undersigned hereby requests that you do not sign a contract with the InternationalBrotherhood of Boilermakers, Iron Ship Builders and Helpers of America, A. F. of L.as we do not as employees, desire to work under a contract with the Union. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDthe conversation, but under his version he said little or nothing which was ofa coercive or intimidatory nature. Illustrative of his explanation was thatmade of his alleged statement that if the Union came in the working hours wouldbe cut back to 40, resulting in a reduction of weekly pay.He testified that hesimply explained to the men that unions generally favored a 40-hour week andthat what the result would be if the Union were voted into the plant woulddepend upon negotiations between the company and the Union.Hall admitted enraging in frequent conversations with groups of employeesduring which the subject of the Union was discussed "openly and freely," buthe explained that the men always felt free to do what they wished about theUnion, and that "they felt free to discuss it, talk about it, and just have a friendlyconversation between themselves and between some of them and myself."Hallfurther testified that sometimes he would enter the conversation through directquestions and that his motive in joining the groups and participating in thediscussions was to break up the conversations (which had become more fre-quent after the inception of union activities) as quickly as possible and get themen back to work.A consideration of the entire testimony makes it clear that Hall's uncorrobo-rated testimony is inadequate to overcome the cumulative and preponderantweight of that of the six witnesses for the General Counsel. It is thereforeconcluded and found that Hall in fact made the statements and inquiries sub-stantially as testified to by the witnesses for the General Counsel as summarizedabove, and that by said acts and statements Respondent engaged in interference,restraint, and coercion in violation of Section S (a) (1) of the Act.There is no substantial dispute as to-the content of the statements made byDavis during his speech on Christmas Eve.'Davis began by referring to thefact that the company had had a fairly successful year and that it would pay a.Christmas bonus of $50 to employees with 6 months' tenure and $25 to thosewith less than 6 months, and that it was also granting a 5-cent an hour wageincrease.Davis also referred to the impending election on January 8, stated that itseemed that some of the employees were not satisfied with the way the plantwas being run and wanted to bring in outside assistance to help run it; thatbefore he would permit an outsider to come in and tell him how to run his bus-iness, he would padlock the doors ; and that the employees should "think it over"before they voted.'t'hese findings represent a composite of the testimony of Stogner, Holley,Bone, Porter, and Lindsey.Davis' testimony is not In substantial conflict.Though he denied making any specific reference to the Union, he admitted thereference to outside "assistance" or "interference," admitted reference to pad-locking the doors, and admitted that aside from the Union he "knew of noother outside assistance that was coming in at that time."It is concluded and found that Davis' statements were substantially as tes-tified to by the General Counsel's witnesses ; that said statements contained aclearly implied threat to close the plant if the Union came in; and that Respond-81he only other statements attributed to Davis are that he told one or more employeesprior to the election that lie would appreciate them voting for the company.Davis deniedmaking any such statements. It is considered unnecessary to resolve that conflict, sinceit is found that the statements, even if made, contained no promise of benefit and wereprivileged as free speech.Tennessee Coach Company,84 NLRB 703. -DIXIE CULVERT MANUFACTURING COMPANY563ent thereby engaged in interference, restraint, and coercion in violation of Sec-tion 8 (a) (1) of the Act.'Davis also testified that in announcing the bonus and the wage increase he hadstated, pursuant to an understanding with Conway, that he had discussed thebonus and the wage increase with Conway and that they met with his approval.Though none of the General Counsel's witnesses testified that Davis referred tohaving obtained Conway's approval, none was questioned specifically about sucha statement, their testimony contained no denial of Davis' testimony on thepoint, and the General Counsel did not recall any of the witnesses to procurerebuttal of Davis' testimony. It is therefore found that Davis did announcethat he had cleared such matters with Conway.An issue also arose whether Davis had in fact obtained Conway's approval.Davis testified that in an earlier conference with Conway and Mr. Sabella, FieldExaminer of the Board, in which the consent election had been agreed to, hehad broached to Conway Respondent's desire to pay a Christmas bonus and .togrant a 5-cent an hour increase, and he inquired whether Conway would object.Conway admitted the subject was mentioned but disagreed as to what he saidin response.According to Davis, Conway agreed to the proposal on condition that Davis,in announcing it to the men, would state that the matter had been cleared withConway.Conway denied, however, that he expressly approved the proposal,testifying that he said only that "That comes under the heading of your businessor something to that effect."Conway also quoted Sabella as saying somethingto the effect that "It might not be a good policy for the company to give anywage increase or bonus at a time the case was before the Labor Board." Conwayadmitted, however, that he did mention to some of the employees that Davis hadstated that he was going to give a Christmas bonus and a wage increase, butConway could not recall whether he (Conway) told any of them that he hadhelped them get it.Sabella was not called as a witness.It will beseenthat Conway admitted that Davis did'mention the subject tohim and admitted that he in turn mentioned it to some of the employees. It hasalso been found that Davis in fact informed the employees when making theannouncement that the proposals had been cleared with Conway and had re-ceived his approval. It seems highly probable, in view of the impending electionand the obvious effect that such economic benefits might have in causing a de-fection of union support, that Conway would either have objected strenuouslyor would have imposed the condition testified to by Davis, i. e., that Davisannounce to the men that the matter had been cleared with Conway. Indeed,by imposing such a condition Conway could well claim for the Union a majorshare of the credit for the payment of the increase, if not, indeed, for theChristmas bonus. It is therefore concluded and found that Conway did in factexpressly or tacitly approve Davis' proposal.It is therefore found, under these circumstances, that neither the paymentof the bonus nor the granting of the 5-cent an hour increase constituted inter-ference, restraint, or coercion.Cf.Mallinckrodt Chemical Works,79 NLRB 1399.°Respondent argues that since the Union won the election,all its earlier acts and state-ments were demonstrably without coercive effect, that such conduct ceased more than ayear ago, that thereremainsnothing to prevent, correct, or remove, and that therefore theissuance of a corrective order would be both unnecessary and futile.The Board hasrepeatedly rejected such contentions.877359-50-vol. 87-37{ 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The lay-off on January 27, 1948On January 27, 1948, Respondent laid off Hendrickson, York, Lindsey, Stegner,and Edmonson for the asserted reasons of shortage of steel and lack of orders.The men were informed that when the work picked up they would be notifiedby registered letter and that they should report within 3 days.For evidence to .support the claimed discriminatory motive, the GeneralCounsel points to that summarized under Section B,supra,particularly tocertain statements made by Dick Hall.Those statements will now be morefully adverted to.Bone testified that in a conversation. in November, Hall stated to him thathe could close down the shop and lay off those who were for the Union andafter 5 days he could hire new employees in their places and that he coulduse as the reason the lack of steel. Bone also testified that about 2 weeks afterthe election Hall had a conversation with him in which Hall referred to thefact that two employees had recently quit and added, "It seems to me likeall you union boys are quitting," and added that he "would be glad when allof them quit and see them gone from there."Porter testified that sometime during the month of November 1947, he over-heard a conversation between Hall and Bone in which Hall said that if theUnion won the election they would gradually get rid of the union men, andfurthermore, if they had to in order to beat the Union, they would shut theplant down, lay off everyone, and rehire new men in place of .union men.Porter also testified that 2 or 3 days after the lay-off Hall told him that "Wedon't intend to put any of them back that we laid off."York testified that Hall said to him on an occasion in November, "Well,York, you know all these boys that goes union will lose their jobs."Lindsey testified that the day before the election Hall told him, among otherthings, that employees who voted for the Union would not be there very long.The testimony of these witnesses has been credited, and it is found that Hallin fact made the statements attributed to him.Were there no more in the record, these statements would well support aninference that the lay-off was discriminatory (there being evidence that thefive employees were all union members and that Respondent, through Hall'sinquiries and discussions, was aware of the fact).However, the Respondentoffered affirmative evidence that the lay-off was forced by economic conditions—that the impending lay-off was discussed with Conway on January 27, at theinception of the bargaining negotiations, and that Conway approved the basison which the selection for the lay-off was made.Respondent's evidence establishes beyond question that economic conditionsjustified a lay-off or a shut-down. The major portion of its business had formerlybeen with the larger oil companies.Most of this was being lost in the late fallof 1947, as the result of a change in the policy of such oil companies, the firsteffect of which was reflected in the cancelation of a large order by the TexasCompany on November 17. Though Respondent immediately set about developingnew business from the independent oil companies and from other sources, therewas no indication for some months to what extent it would be successful inobtaining new customers.The question of the probable necessity for a lay-off had been discussed betweenDavis and John Hall as early as November and December, and had been men- DIXIE CUL17ER'T MANUFACTURING COMPANY565tioned to Conway in an early conference," and in December Davis had soughtthe advice of Respondent's counsel, W. H. Holmes.Holmes advised Davis thatbecause of the pendency of the representation proceeding and the impending elec-tion, he should under no circumstances consider reducing the pay rolls prior tothe election ; that after the election, if the Union was selected as bargaining agent,there would be "plenty of time to talk about laying men off."In the meantime Respondent continued to operate its normal weekly scheduleof 52 hours and began stacking up on its yard tanks which had been producedwithout immediate prospects of sale.The Union having won the election and bargaining negotiations having opened,Respondent on January 27 informed Conway and Worthsmith (secretary of thelocal Union) of the immediate necessity for a lay-off. In addition to the lack oforders there had also occurred a drastic shortage of steel which left Respondentwith enough raw materials to run the plant for only about 4 days. These facts;were made known to Conway and his suggestions were solicited as to a proper'basis for effecting the lay-off.Conway's first reaction was to question the neces-sity for any lay-off, arguing that it would be preferable for Respondent to cut itsworkweek from 52 hours to 40 and retain all the men 11Davis and Holmes explained that the 52-hour workweek had been in effect fora number of years, that the employees were accustomed to total pay basedon their earnings for the longer workweek, and that Conway's suggestion ifadopted would result in penalizing the older employees.They continued to urgethe necessity for a lay-off and inquired whether Conway would approve if theselectionwere made on the basis of the seniority provision in its proposedcontract."The evidence is in conflict as to Conway's response.Conway testified that hestated that he did not know the seniority of any of the employees, and inasmuchas Respondent had not agreed to a seniority clause, he could not tell them whichemployees to lay off, and that "that would come under the heading of theirbusiness."Davis and Holmes testified that Conway agreed to the lay-off on the basis ofseniority, though at that time no seniority list had been prepared and it was notknown who would be selected.Worthsmith, called by the General Counsel in rebuttal, testified at first thatalthough Conway was informed that because of a "shortage of steel and nmorders," Respondent would have to lay off five men, no reference was made to thebasis of their selection.On cross-examination he admitted, however, that thesubject was mentioned and that he himself commented, "That is just seniority."It is concluded and found from the testimony as a whole that Respondent in-formed Conway and Worthsmith of the basis on which it proposed to select themen for lay-off and that Conway tacitly, if not expressly, approved.Actually,whether or not he approved, it appears that the basing of the lay-off on theseniority clause of the Union's proposed contract was proper and left the Union.10 Conway admitted that in a meeting on November 12, Holmes told him, among otherthings, "conditions are poor clown at our plant.We are not able to getorders, neworders . . . we are having difficulty getting steel andwe may even haveto lay off some ofthe men."[Emphasissupplied.]"This suggestion if it had been adopted would, in the light of the then knowncondif-tions, have accelerated the exhaustion of the scant steel supply and would have resulted.in a complete shut-down shortly.12Respondent informed Conway, however, that it was otherwise reservingits objectibnssto the seniority clauseas drawn. 566DECISIONS OF NATIONALLABOR RELATIONS BOARDwithout ground for objection (assuming the lay-off could not otherwise be shownto be grounded in discriminatory motivation).Conway's only suggestion wasthat a lay-off might be avoided by a reduction in the workweek. Respondent'sobjection to this was reasonable, and its decision to effect the lay-off insteadobviously came, as Conway expressed it, "under the heading of their business."Without arguing this point, however, the General Counsel insists that Re-spondent's excuses of shortage of steel and lack of business are irreconcilable;that there was in fact no need for a lay-off on January 27, or at least, that theneed was no greater then than it had been earlier ; that Respondent's shortageof steel was a chronic one to which it had adjusted its operations, and that theshortage had been at earlier times approximately as acute as on January 27;that by that date Respondent had also been largely successful in obtaining fromthe independent oil companies business to replace that of the majors." Thesearguments are based entirely on inferences and conclusions drawn from Re-'spondent's evidence, none being offered in rebuttal.It is first found that there is no inconsistency in the two defenses, shortageof steel and lack of orders.To the contrary they were to an extent supple-mentary of each other, and it was their cumulative force that culminated inRespondent's decision to effect a lay-off.True, Respondent had survived earlieremergencies in steel shortages, though none was as acute as that which existedon January 27; but on that date it had not been successful in obtaining newbusiness, and the evidence is undisputed that its yard was stacked with tanksfor which no immediate sale was in prospect. Under these circumstances thedecision to effect a lay-off was clearly within the realm of management preroga-tives.The chief defect in the arguments of the General Counsel is the failure toconsider the fact that a lay-off had been under consideration certainly asearly as December but was suspended on advice of counsel pending the holdingof the election in order to avoid the possible filing of unfair labor practicecharges.It seems clear that a lay-off or a shut-down any time after the in-ception of union activities would have rendered Respondent suspect of at-tempted interference with its employees' rights to organize.Under these cir-cumstances, Respondent's action in continuing operations as usual until after theelection and after the inception of bargaining negotiations, pursuant to Holmes'advice, appeared both proper and wise.Nor does the General Counsel attempt. to suggest that Respondent shouldhave made the selection on some different basis. Indeed, it is difficult to seehow he could do so, since Respondent followed to the letter the seniority clausein the Union's proposed contract."Evidence of events subsequent to the lay-off supports the view that the lay-offwas nondiscriminatory.Around February 18, Respondent received a large con-tract from Sears Roebuck Co. for septic tanks (a relatively new line with Re-spondent). Steel receipts in February and March also began to approach normal13The General Counsel here points to the fact that in the first 4 months of 1947, only42 percent of sales was to the independents, whereas in 1948 this had increased to 85 per-cent.This comparison obviously involves a fallacy, since the decrease in total sales, whichwas attributable entirely to the loss of business with the majors, would automatically haveswelled the percentage or proportion which sales to independents bore to the total.''That an employer followed a seniority system or practice in effecting discharges orlay-offs has many times been considered by the Board as a persuasive circumstance indi-cating a nondiscriminatory motive.Nor does the fact that an employer had not previouslyfollowed a seniority rule necessarily affect the result.Victor Manufacturing and GasketCompany,79 NLRB 234. DIXIECULVERT MANUFACTURING COMPANY567requirements.On March 16, Respondent, pursuant to the understanding at thetime of the lay-off, dispatched registered letters to Hendrickson, Stogner, andEdmonson, informing them.that "work is now available for you,"" and thatunless they reported within 3 days, Respondent would presume they wished "topermanently terminate your connection. . .On March 25, similar letterswere sent to Lindsey and York. The offers of reinstatement were in the order ofseniority.No other employees had been hired in the meantime. Only Stognerreported, and he was reinstated.In the light of all the evidence it is concluded and found that the condition ofRespondent's business did not warrant the retention of all of its employees onJanuary 27, and that the lay-off was justifiable. It is also found that the Union,through Conway, approved the basis on which the lay-off was made, but thatregardless of such approval, the selection on the basis of seniority was proper.It is further concluded and. found that the evidence offered by the GeneralCounsel does not sustain his contention that the lay-off and the refusal to re-instate was discriminatory, and it will therefore be recommended that the com-plaint be dismissed insofar as it charges a violation of Section 8 (a) (3).D. The refusalto !bargain1.The appropriate unit; the Union's representation of a majority thereinAll production employees of Respondent, exclusive of office and clerical em-ployees, foremen, night watchmen, and supervisory employees with authority tohire and fire or effectively recommend such action, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.On or about January 8, 1948, a majority of Respondent's employees in saidunit designated and selected the Union as their representative for the purposesof collective bargaining with the Respondent, and said majority representationhas continued since that date.'1 It is further found that on January 8, 1948,and at all times thereafter the Union was and now is the exclusive representativeof all employees in the aforesaid unit for the purpose of collective bargaining inrespect to rates of pay, wages, hours of employment, and other conditions ofemployment.2.. The refusal to bargainA series of bargaining conferences were held beginning January 2717 andending March 9 (on January 27; February 2, 3, 14, 17; March S and 9). Allmeetings were held iiiHolmes' law of&ce, the Respondent being represented byisThe letters also stated that Respondent found "that temporarily we have need again ofyour services."Davis' testimony was that at that time business prospects and the steelsituation had not improved to the point that Respondent could safelyoffer morethan tem-porary reemployment.His testimony is unrebutted and is credited.Furthermore thepay-roll records show that though only one of the five employees reported, Respondent didnot increase its force for more than 2 months. It is therefore found that Respondent wasjustified in offering only temporary reemployment at the time since thatwas allthat wasavailable.19Respondent introducedno evidencethat the Union's majority representation had beenlost, but contended that the Union had abandoned the negotiations on March 9,1948, andthereafter no longer attempted to serve as the bargaining representative.17Although. Davis and Holmes were under the impression that conferences were heldearlier, possibly on January 16 and 20, they testified to no occurrences at such allegedmeetings.Conway's testimony that the first meeting was on January2.7was based onnotes and memoranda and is accepted. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDDayis and Holmes. Conway represented the Union throughout, and in the firstconference he was accompanied by Worthsmith.After the meeting on February3, feeling that no progress was being made, Conway. called on the services of theFederal Mediation and Conciliation Service ; and thereafter, beginning with theconference of February 14, its Commissioner Wheeler participated in theconferences.Negotiations terminated at the conference on March 9, when the Union with-drew, contending that Respondent's position was such that it was futile to engagein further negotiations.Respondent contends to the contrary that it had bar-gained in good faith, that substantial progress had been made and 'was beingmade, and that at the time of the Union's withdrawal from the negotiations, itstood ready to continue bargaining.It is clear from all the testimony that the parties negotiated extensively duringtheir several conferences, though as will be subsequently pointed out, little wasaccomplished on the important issues that constitute the core of the usual col-lective bargaining contract.Whether Respondent refused to bargain as chargedturns, therefore, on whether Respondent's participation in the bargaining nego-tiations was with a good faith intent to reach an agreement. It will be nec-essary to analyze the evidence somewhat in detail in resolving that question.Conway, Davis, and Holmes testified to the bargaining negotiations," Con-way's testimony being in considerably more detail than Davis' or Holmes"° Byand large there were no substantial conflicts in their over-all accounts, althoughthere were variances on some details, the more significant of which will bepointed out.At the first conference on January 27,' Conway presented for considerationthe Union's draft of a proposed contract, and discussions proceeded on the basisof its provisions until the conference of March 8. On that date, Respondent pre-sented its draft of a counterproposal, and discussions on March 8 and 9 werebased on it. 2° It is considered unnecessary to summarize in detail the negotia-tions at the several conferences, except for the last one on March 9.It is clear from the testimony as a whole that at the conferences from January27 through February 17, inclusive,there was general discussion and negotiationof the various clauses of the Union's proposed contract, though not all of theclauses were discussed at each conference.As was to be expected, discussioncentered around the more important provisions of the contract, i. e., wage rates,hours, overtime, grievances, and seniority.Before summarizing the evidenceon those issues and the progress (or lack of progress) on each, brief referencewill be made to the minorissues.1.TermThe Union was seeking a contract for 1 year to date from the signing of theagreement and to be renewable from year to year unless terminated by notice60 days prior to any annual expiration date.Respondent contended that the18Worthsmith's brief testimony in rebuttal bore on the question of the lay-off.10 In relating the details of the negotiations it has, therefore,been necessary to relylargely onConway's testimony.Holmes' testimony was in fact quite general;he professedno ability to recall details,admitting frankly, "I couldn't repeat in the morning a wordwe say heretonight."20 Since reference to and comparison of the various clauses in the respective contractswill facilitate an understanding of the evidence and the issues between the parties, bothdrafts are attached hereto as appendices(Union's, Appendix B ; Respondent's,Appendix C). DIXIECULVERT MANUFACTURING COMPANY569yearly term should run from the election (January 8) 921 and it refused to considercontracting for a full annual term from the date of signing.Thatposition wasmaintained throughout the negotiations and was carried over into its counter-proposal.Moreover, its draft contained no provision for renewal.This issuewas not resolved.2.VacationsThe Union's proposal for vacations was bottomed on the employee's entirelength of service.Respondent maintained, however, that the length of servicewhich should control the length of the vacation should date from the election orfrom January 1, 1948. The Union's proposal also was that 1,040 hours' workin any one year should qualify an employee for a vacation, whereas, Respondent'sproposal in this regard required the performance of 40 hours work in any 50weeks.This issue was not resolved.3.HolidaysThe Union's proposal.was for six holidays with pay when they occurred duringthe regular workweek and for double pay for holiday work plus regular holidaypay.When this clause was under consideration at the February 2 meeting,Holmes stated that Respondent was paying for five holidays and he thought thatwas enough.He also objected to the provision for regular holiday pay inaddition to double pay for holiday work.At the next meeting Conway agreedto delete the provision for such additional holiday pay.Respondent's counterproposal, submitted on March 8, provided for six holidaysbut provided for holiday pay only when the holidays fell on the first 5 days inthe workweek (i. e., Monday through Friday). It also provided that "Holidaypay hours are to be excluded from the workweek."This issue was not resolved.4.Union agent and responsibilityThe Union's proposal was that the International Union should be liable forthe acts of the local representative designated by the Union only when such actshad first been approved in writing by the International president's office.Respondent contended that the International Union should be liable for the actsof both the local representative and the International representative and thatit should not be obligated to determine whether either or both acted within thescope of their authority.This issue was resolved.5.Shop stewardRespondent flatly refused to agree to the provision for a shop steward eitherin connection with the proposed grievance procedure or otherwise, Davis statingthat he would not have a steward in his shop telling him how to run his business.The Union finally agreed to abandon the provision for a shop steward on condi-tion that some acceptable arbitration procedure be agreed upon.Though Re-spondent indicated a willingness prior to the last conference to consider thatproposal, Respondent's counterproposal contained no arbitration clause, and theissue was not resolved.n Conway testified that Holmes contended that the election had not been fairly conducted(though Respondent's objections had been overruled by the Regional Director and by theBoard) and that lie intended to file for a new election in 1 year from January S. NeitherHolmes nor Davis denied Conway's said testimony. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.Job classifications.The Union proposed a definite scale of wage rates for specific job classifications.Respondent objected to any job classifications; contending that in its small plant,such a provision was not feasible and that it wished to move'its men aroundthe plant wherever and whenever it-desired. In one of the later conferences(March 8), Conway agreed to abandon the provision for job classifications inreturn for a flat wage increase of 10 cents an hour across the board, and in thefinal conference he agreed -to drop job classifications in return for an increaseof 5 cents an hour. The issue was hot resolved.There were no substantial issues betWeeh the parties in the phrasing of thestatement of such general principles as "Intent" and "Recognition," nor onThe negotiations on the major issues will.be'treated in more detail.1.Wage ratesBargaining over this issue' was continuous throughout the conferences.TheUnion proposed a fixed wage scale for various job classifications which involvedincreases of from 25 cents to. 45 cents.an hour over Respondent's existing rate's`Respondent objected to any job classifications on the grounds which have alreadybeen stated. It also contended that business conditions rendered-an increaseout of the question and stated it would not even guarantee to maintain existingrates for the.term of the. contract.Conway testified, however, that in one of thelatter conferences, Holmes suggested Respondent's willingness to guarantee theexisting, rates, but Holmes testified that he suggested leaving, the wage scaleopen for negotiations during the term of the contract.Davis' testimony corro-borates Holmes'.Their version is credited.In any event, on March 8, Respondent presented its draft of a counterproposal.Its provisions for wage rates included union recognition that unfavorable busi-ness prospects rendered it "most impracticable for employer at this time to grantadditional increases in the hourly wage rates," and it concluded with thefollowing clause :Employer agrees that it will undertake,but without positive commitment,tomaintain employment in its plant at the present level,and unlessrestricted by scarcity of materials and slackening of demand for its manu-factured articles,itwill not cause any additional layoffs of employees orreduction in the base hourly wage scales now prevailing in its plant.As is seen, Respondent's proposal fixed no wage rates whatever,nor did itcontain any guarantee to maintain existing rates,nor did it provide that wagerates during the contract term might be the subject of further negotiation asbusiness conditions might change.It effectually reserved to Respondent fullunilateral control overwagerates,which, as the clause was drawn, it couldwith full freedom raise or lower as it saw fit.Conway testified that after seeing Respondent'sdraft at the conference onMarch 8, he agreed to abandon the Union's demand for job classifications and toaccept a straight 10 cents an hour increase across the board,.and that at the^ According to Davis, the increases would have ranged from 50 percent to 90 percentover existing rates. DIXIE CULVERT MANUFACTURING COMPANY571final conference on March 9, he dropped to a 5 cents an hour increase." Thehappenings at that conference will be summarized separately.2.Hours andovertimeRespondent had previously operated under a weekly schedule of 52 hours,consisting of five 91/2 hour days, plus 41/2 hours on Saturday. It had paid forovertime beyond 40 hours in a week at time and a half,obviously pursuant to therequirements of Section 7 of the Fair Labor Standards Act (29 U. S. C. Sec. 201,et seq.)since its employees,being engaged in the production of goods whichwere being shipped in interstate commerce(see Division I,supra)were withinthe coverage of that Act.The Union's proposal was for a 40-hour week,Monday through Friday, andfor a daily schedule of 8 hours.Time and a half was provided for hours beyond8 in a day and for Saturday work, and double time was provided for Sunday.Section IV of the hours and overtime clause (Article III) also provided that"All overtime work shall be equally divided among the employees."-Respondent objected to the daily schedule, contending that it should be per-mitted to retain the existing schedule of 91/2 hours. It also objected to doubletime on Sunday,contending for time and a half in accordance with its existingpractice.Respondent also objected to the provision that overtime should bedivided among the employees, contending that it "should be the judge of the em-ployees that will get to do the overtime work." 28No progress has been made on these questions up to the time of the submissionof Respondent's counterproposal.Its draft when submitted,through giving lipservice to the 40-hour week, was so drawn as to enable Respondent to maintainits existing schedule of 52 hours without change and without added expense 26and to fix unilaterally the daily hours of work.Its draft contained no pro-vision for daily overtime and nothing on the subject of the division of overtimework.In other words, Respondent's draft enabled it to retain full control over thedaily and weekly schedule of hours worked in accordance with its previous prac-tices, as well as full control over the distribution of overtime workThe appar-ent recognition of the 40-hour week was hollow and meaningless since Respondentstill proposed to continue its existing schedule of 52 hours without added expense.3. SeniorityThe seniority clause in the Union's proposed contract was first discussed indetail at the second conference on February 2. Section I of the Union's seniorityclause (Article IX) contained the statement of the principle that :23Davis testified that either at the second or third meeting(February 2 or 3) Conwayhad agreed that job classifications were not workable in Respondent's plant and stated thatthe men had agreed to accept a straight 30 cents an hour increase.Davis also testifiedthat Conway did riot recede from his demand for the 30 cents an hour increase until afterfinal negotiations had broken off on march 9, when Conway returned to the room and sug-gested "Come on, give me-be a good sport and give me a 5¢ an hour increase."Holmes'testimony contained no support for Davis' claim that Conway once sought a 30 cents anhour increase.Conway's testimony is credited in view of his better recollection of detailsas established throughout the testimony of the three witnesses.u Based on Conway's testimony,which is accepted.It is corroborated by Respondent'scounterproposal,which by omitting Section IV of the Union's clause,supra,would haveenabled Respondent to retain full unilateral control over overtime work.zsAs shown above,Respondent had previouslypaidtime and a half for overtime beyond40 hours in a week,pursuant to the requirements of the Fair Labor Standards Act. 572DECISIONS OF NATIONALLABOR RELATIONS BOARDif, due to lack of work, the employer deems it advisable to reduceforces, the last' man hired, shall be the first man laid off, and, in rehiringthe last man laid off shall be the first man rehired. . . .Section II provided :Seniority shall be the determining factor regarding layoff and re-employ-ment, transfers, demotions, promotions, or other job changes where thenecessary skill and ability are present to perform the work required.Respondent's position as expressed by Davis and Holmes(as testified to byConway)" was that "they felt that they should be thesole judge of a man'sseniorityand whether the man with the longer seniority should be laid off or theman with the shorter seniority," and "they wanted to be thesole judge of whoshould be laidoff and so forth.That was strictly their part of the business."[Emphasis supplied.]Respondent did not depart from its position that it should retain and exercisefull unilateral control over seniority.To the contrary, its draft contained pro-visions which would enable Respondent to do just that.Thus, as against Sec-tion II of the Union's seniority clause above quoted Respondent's draft provided:Seniority shall be the determining factor regarding lay off and re-employ=went, transfers, demotions, promotions, or other job changeswhere Employerfinds that employees with higher seniority have equal or greater individualqualifications to perform the work required.[Emphasis supplied.]An additional clause was inserted which cemented Respondent's unilateralcontrol.Individual qualifications of employees shall include skill, ability, aptitude,efficiency, health and energy to do a good day's work.Employer shall be thesole judge of the foregoing individual qualifications of its employees.(Em-phasis supplied.)Conway testified, however, that in the final meeting he agreed to accept Re-spondent's seniority clause as in its entirety.274.Grievance procedureThe Union's proposal provided a grievance procedure centering around the shopsteward.Employee grievances were to be reported to the steward who was toattempt a settlement with the foreman.If the foreman's decision was not satis-factory, provision was made for an appeal to the superintendent.If adjustmentwas not made at that level,itwas provided that the local union's president shouldsubmit the grievance to the management.Respondent's refusal to permit a steward in the plant has already been referredto.Conway finally agreed to waive the provision for a steward provided someacceptable arbitration clause could be agreed upon.However,though Holmestestified that the Respondent agreed togiveconsideration to an arbitration clause,its counterproposal submitted on March 8 contained none. Indeed, it providedfor recognition by the union of its"open door policy" ; that is, that any employee20No express denial of his testimony was made by Davis or Holmes. As will be shown,infra,Respondent's position as revealed by its counterproposal corroborates Conway'stestimony.27As will appear from the summary of the final conference,infra,all of Conway's pro-posals and concessions then made were conditioned on the granting of a 5-cent an hourincrease. DIXIE CULVERT MANUFACTURING COMPANY573or group of employees should be free to enter, the office of the management duringworking hours at any time for the purpose of presenting or discussing a grievance;but in apparent recognition of the provisions of Section 9 (a) of the Act, it alsoprovided that "the union shall be given the opportunity to have a representative,present at the adjustment of grievances."This issue was not resolved, though Conway made certain proposals relatingthereto at the final conference, the happenings at which are next summarized.The final conference on March 9 28Respondent had submitted its counterproposal at the conference on March 8,and after some discussion of its provisions 29 it was agreed that Conway shouldconsider the draft overnight and that a further conference would be held thenext day.As the conference opened on March 9, Commissioner Wheeler statedthat it appeared that the parties were getting close to a contract, that the Unionhad some proposals to make, and he suggested that Conway mention them.How-ever, Davis intervened and asked permission to speak.He reviewed the courseof the negotiations and stated that he considered his proposed contract was quitefair'to all parties concerned.Conway testified that Davis also stated flatly thathe would not change a word of it. Davis' and Holmes' version was that Davissaid he would stand by the contract and was "not inclined" to change any partof it asConway expressed regret that the Respondent had taken such a position, sincehe had come prepared to make certain concessions.He then outlined his pro-posals in detail as follows :The Union would waive its demand for job classifications and accept a straight5 cents an hour increase across the board provided Respondent would agree tothe following changes in its proposal :1.Add "Saturday" to Section III, Article IV, and delete the last sentenceof said section.2.Delete Section I, Article VI, and add an arbitration section.3.Delete Article VII. .4.Change Article X, Sections I, II, and III, to provide a 40 hour vacationwith pay to all employees on the payroll for over one year.5.Change Article XII to provide for a term of one year from date ofsigning.28The findings in this section are based on a composite and reconciliation of the testi-mony of Conway, Davis, and Holmes, which is not in significant conflict excepton certaindetails later specifically referred to.20Conway testified that it was at that meeting that he dropped to an increase of 10 centsan hour and agreed to waive job classifications.His testimony to that effect has beencredited.There was also some discussion of a possible arbitration clause.30On questioning by the Trial Examiner, Holmes would not testify positively that Davis'statement had included the qualifying phrase "not inclined" :Trial Examiner DOWNING. Did lie say he would agree to any changes at all? Didhe say he would agree to any changes?The 'WITNESS. No, sir, he didn't say that; he said lie was inclined to stand by it.Trial Examiner DOWNING. Did he say "inclined"?The WITNESS. I wouldn't say here to you right now he said the word "inclined"or "I won't change a word in it." I don't remember the word inclined. Far be itfor me to sit here and tellyou--I couldn't repeat in the morning a word we say heretonight.Conway's testimony is corroborated by the turn of events immediatelyfollowing, and iscredited. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith the exception of these changes the Union was willing to accept Respond-ent's contract.As will be seen by reference to Respondent's contract (Appendix C) thisamounted to a complete capitulation by the Union on such essential issues ashours, overtime, seniority, and job classifications.Nevertheless,Respondentevinced no interest in bargaining further, npr was there any real discussion ofConway's proposals."At one point Conway testified on cross-examination thathe tried to go into the contract (by the making of the foregoing proposals), buthe added, "We didn't get very far with that." 3z This was because Davis effec-tually shut off further discussions by reiterating his position, "We feel that thecompany's proposal is fair and I will not change one word of it." n Conway thenstated that in view of the company's attitude there was nothing more he coulddo,3' and Wheeler thereupon adjourned the meeting.Holmes accused Conway ofbreaking off negotiations but Conway denied that be had done so in view of Re-spondent's attitude.'The final parting was cordial; the parties shook hands and Holmes invitedConway to come in to see him at any time.38Subsequent eventsConway left Little Rock immediately and did not return prior to thehearing.Neither party attempted to contact the other.On March 12, the Union through Conway filed the amended charge with in-cluded among other things a charge that Respondent had refused to bargain.31Davies'testimony reveals on its face that Respondent made no attempt to consider ordiscuss Conway's proposals.Thus he testified that Conway"proceeded to tell us severalof the concessions that he had been prepared to grant at the meeting that day," and that :After we listened to them Mr.Conway andMr.Wheelergot up and we all shookhands.11Holmes' testimony,though not entirely clear, indicates his impression or recollectionthat there was discussion of a possible arbitration section and of other provisions.How-ever, neither Conway nor Davis testified to any discussion of Conway's proposals.Theirtestimony is accepted.Holmes was apparently referring to the earlier discussion ofRespondent's contract on March S.33Conway'sversion.Again Davis testified that his statement was that he was "notinclined"to change any part or section of the contract. It has been shown(footnote 30,supra)that Holmes would not support Davis' testimony that he used the qualifying phrase.Conway's version is accepted since it is clear-that Davis clearly intended to express theunqualified position that he would not consider any change in the company's proposedcontract.Respondent's reaction to Conway's concessions and proposals indicated plainly that itsposition was adamant and that Davis was representing that the company's counterproposalwas to be its final word. If the contrary were true, no reason appears for its failure toconsider the extensive concessions made by Conway.Certainly his proposals laid the basisfor further discussions and negotiations on all of the points in dispute.31Conway's testimony.According to Davis, Conway said, "\Ir. Davis has stated hisposition so we might just as well break off negotiations."35Holmes' testimony that he did not realize that negotiations were being terminated isdisproved by his claim that Conway was guilty of breaking off negotiations and by hisstatements (testified to by Conway and not denied) that at the conclusion of the conferenceHolmes in bidding Conway goodbye said among other things, "It is too bad that we couldn'treach an agreement because I had fully intended to write in to your International Unionand compliment you on the fine manner in which you conducted our meetings here," and"I hope that our not being able to reach an agreement here will not cause you to lose yourjob with the union.".31Davis and Holmes testified that immediately after the meeting broke up, Conwayreturned, stuck his head back into the room, and asked Davis to grant a 5 cents an hourincrease and sign a contract.Conway did not deny the incident, but as found above hehad proposed during the meeting that Respondent grant such an increase. DIXIE CULVERT MANUFACTURING COMPANY575This charge was served on Respondent May 6. On June 1, Respondent wrote theRegional Director a letter stating its position with reference to the charge.On July 22, without attempting to contact the Union, Respondent announcedand inaugurated unilaterally a flat 10-percent wage increase.87In November 1948, Davis and Holmes participated in a conference with Boardrepresentatives and with J. H. Winger, a representative of the Union, looking toa possible disposition of the charges.They testified that they then indicated toWinger a willingness to resume negotiations.However, Holmes on questioning.by the Trial Examiner testified that he did not know whether the Respondentwas willing to bargain at any time after the amended charge was filed.He-testified that in the November conference "we had been in there discussing the-matter of the layoff" and that in putting the inquiry to the union representative."do you want to bargain?" he was "testing him out." He then testified as;follows on questioning by the Trial Examiper :Q. Do I understand then that in Novemberif the question of the layoffcould have been taken out of the case,the company would have been willingto bargain? [Emphasis supplied.]A. I think so; yes, sir.Q. Is that still the respondent's position?A. No, sit; it isn't now because we think they have handled this wrongand because we think that they have waited so long now that the bargaininghas been broken off since March 8 or 9 of 1948 and here it is past the twentiethof April, more than 13 months since they have refused to sit around aconference table with us and we think that they have forfeited their rights-We may be wrong about that; I don't think they want to bargain.Concluding findingsThe foregoing summary of the bargaining negotiations, particularly as theyrelate to the major issues which go to the heart of the usual collective bargainingagreement (wages, hours, overtime, and seniority), reveals that while goingthrough the motions of bargaining,' Respondent consistently maintained a posi-tion under which it would have been enabled to retain full unilateral control. Toinsist on unilateral control over such essential factors is not to bargain in goodfaith; it is the negation thereof.3DThese conclusions are supported by Respondent's position at the. final confer-ence.Negotiations had then lasted for a period of approximately 6 weeks,proceedings on the basis of the Union's draft of a contract.Respondent's firstcounterproposal, submitted the day before, had revealed that Respondent wasstill insisting on unilateral control over the most essential issues.Furthermore,when Wheeler opened the final meeting by stating that the parties seemed tobe getting close to a contract and that the Union was prepared to announcea number of concessions, Davis intervened and stated Respondent would stick17This amounted to from G to 9 cents an hour.Is Its actions reveal that it was engaged in mere"surface bargaining"(N.L. R. B. V_WhittierMills,111 F.2c1 474,478 (C.A. 5) ), and that it "was giving the union a run-around while purporting to be meeting with the union for the purpose of collective bar-gaining"(N. L. R. B.v.Athens ManufacturingCo., 161 F.2d 8 (C.A. 5) ).39 It is well settled that an employer's insistence on reserving to himself the right totake unilateral action with respect to such matters is the negation of the collective bar-gaining envisaged by the Act.South Carolina Granite Company,58 NLRB 144&_ V-()MillingCompany,43 NLRB 348. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDby its proposed contract and would not change any part of it. In other words,Respondent's proposal was to represent the final word and there was no groundfor further consideration or changes.That such was respondent's positionwas emphasized by the fact that after Conway mentioned a number of importantmatters on which lie was prepared to yield and to make concessions, neitherDavis nor Holmes evinced the slightest interest in discussing Conway's proposalsor in exploring the possibility of further concessions. Indeed Davis foreclosedfurther negotiations by reiterating his statement that he considered his con-tract to be fair to all parties concerned and that he would not change any partof it.This was not a case where an impasse in bargaining had been reached. Thatprinciple has been considered as limited to cases where there has been a bonafide but unsuccessful attempt to reach an agreement with the Union, or where.the Union bears the guilt for having broken off relations,N. L. R. B. v. Andrew.JergensCo., 175 F. 2d 130 (C. A. 9). Here it is found that the Respondentrefused to bargain in good faith. The undersigned is convinced from the evidencethat the Union made every reasonable attempt to reach an agreement with theRespondent and that it abandoned its efforts only when it was apparent at thefinal conference that further efforts would be futile,40 and that the only reasonablecourse remaining to it was the submission of the issues to the Board on chargesfiled.The Toledo Desk and Fixture Co.,75 NLRB 744.Under the foregoing circumstances, Respondent's granting of a unilateral wageraise in July was obviously in furtherance of its prior refusal to bargain ingood faith and furnishes additional evidence of its bad faith toward the Union.Thus, though aware as early as May 6 of the Union's charge of a refusal tobargain, Respondent granted an increase substantially in excess of that whichthe Union had finally proposed.Cf.N. L. R. B. v. Crompton-Highland Hills, Inc.,337 U. S. 217,Craddock TerryShoeCorp.,73 NLRB 1339.Its explanation that it was unaware of Conway's whereabouts as excusingits failure to attempt contact with and resumption of negotiations with theUnion obviously does not ring true.The amended charge was signed by Conwayand gave the Union's address and telephone number.Nor did Respondent at-tempt contact locally with Worthsmith, who was known by Davis and Holmes tobe an officer of the Union's local and who was or had been a client of Holmes' lawfirm.Equally unpersuasive was Davis' excuse that he assumed the increasewould be agreeable to the Union because of Conway's statement in approvingthe Christmas bonus and increase that he would not stand in the way of theemployees receiving an increase in wages.Nor was Respondent's offer, during the November 1948 discussion of thecharges, to resume bargaining negotiations made in good faith.Holmes' "test-ing out" offer to Winger to resume negotiations was plainly conditioned uponthe prior removal from the case of the charge of the discriminatory lay-offs.It is therefore concluded, and found on the basis of the entire evidence thatRespondent by its said acts, on January 27, 1948, and since, refused to bargaincollectivelywith the Union as the exclusive representative of its employeesin an appropriate unit in violation of Section 8 (a) (5) of the Act and therebyengaged in interference, restraint, and coercion of its employees' rights asguaranteed by Section 7, in violation of Section 8 (a). (1) of the Act. It isalso found that the granting of the unilateral wage increase on July 22 con-stituted, independently, an act of interference and a violation of Section 8(a) (1).40Cf. N.L. R. B. v. Highland Shoe, Inc.,119 F. 2d 218, 220-224 (C. A. 1). DIXIE CULVERT MANUFACTURING COMPANY577IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent set out in Division III hereof,occurring in connection with the operations of the Respondent described in Divi-sion I hereof,have a close,intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent, Dixie Culvert Manufacturing Com-pany, has engaged in unfair labor practices within the meaning of Section .8(a) (1) and (5) of the Act (61 Stat. 136), it will be recommended that it ceaseand desist therefrom and that it take certain affirmative action in order toeffectuate the policies of the Act.It having been found that from January 27,1948, and thereafter,Respondenthas refused to bargain collectively with International Brotherhood of Boiler-makers, Iron Shipbuilders and Helpers of America,A. F. L., as the exclusiverepresentative of its employees in an appropriate unit, it will be recommendedthat the Respondent, upon request, bargain collectively with said Union.It having been found that the Respondent has engaged in certain acts of inter-ference, restraint, and coercion, it will be recommended that the Respondentcease therefrom.The violations of the Act which the Respondent committed are, in the opinionof the undersigned,persuasively related to other unfair labor practices pro-scribed by the Act, and the danger of their commission in the future is to beanticipated from the Respondent's conduct in the past.The preventivepurposesof the Act will be thwarted unless the order is coextensive with the threat. Inorder, therefore, to make more effective the interdependent guarantees of Sec-tion 7, to prevent a recurrence of unfair labor practices,and thereby minimizeindustrial strife which burdens and obstructs commerce,and thus effectuatethe policies of the Act,itwill be recommended that the Respondent cease anddesist from infringing in any manner upon the rights guaranteed in Section 7 ofthe Act.Since it has been found that Respondent did not discriminatorily discharge,lay off, or refuse to reinstate Max Hendrickson,James B. York,Raymond Lind-sey,Roy Stogner,and Leslie Edmonson,itwill be recommended that the com-plaint be dismissed in that respect.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following:CONCLUSIONS OF LAW1. International Brotherhood of Boilermakers,Iron Shipbuilders and Helpersof America, A. F. L., is a labor organization within the meaning of Section 2 (5)of the Act.2.All production employees of Respondent, exclusive of office and clericalemployees,foremen, night watchmen,and supervisory employees with authorityto hire and fire or effectively recommend such action,constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.At alltimes since January 8,1948, International Brotherhood of Boiler-makers, Iron Shipbuilders and Helpers of America,A. F. L., has been and now 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDis the exclusive representative of all the employees of the Respondent in the unitabove described for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act.4.By refusing on or about January 27, 1948, and at all times thereafter, tobargain collectivelywith International Brotherhood of Boilermakers, IronShipbuilders and Helpers of America, A. F. L., as exclusive representative of allits employees in the aforesaid appropriate unit, the Respondenthas engaged inand is engaging in unfair labor practices within themeaning of Section 8 (a)(5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices Within the meaning of Section 8 (a) (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommleice within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing 'findings of fact and conclusions of law andupon the entire record of the case, the undersigned recommends that DixieCulvert Manufacturing Company, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Refusing to bargain collectively with International Brotherhood of Boiler-makers, Iron Shipbuilders and Helpers of America, A. F. L., as the exclusiverepresentative of all its employees in the unit heretofore found appropriatewith respect to rates of pay, wages, hours of employment, or other conditionsof employment ;(b) Interrogating its employees concerning their union membership and ac-tivities, as to their attendance at union meetings, and as to how they intendedto vote in elections conducted by the National Labor Relations Board;(c)Threatening to padlock its doors if the Union came into the plant; threat-ening to cut employees' working hours and to reduce their total take-home payif the Union came into the plant ; threatening to lay off or discharge employees,who voted for or joined the Union, and to deprive union members of overtimework and of other privileges;(d) Promising employees better jobs to induce employees to abandon theirsupport of the Union ;(e)Directing and seeking employees' assistance in ascertaining unionactivities ;(f)Permitting, encouraging, and/or causing to be circulated on its time andproperty petitions directed against the Union ;(g)Promising, announcing, and/or granting unilaterally, without first bar-gaining with the Union, wage increases to its employees in the unit describedherein ; and(h) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization,'to form labor organiza-tions, to join or assist International Brotherhood of Boilermakers, Iron Ship-builders and Helpers of America, A. F. L., or any other labor organization,to bargain collectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or other mutual.extent that such right may be affected by an agreement requiring membership in 'DIXIE CtTLVERT MANUFACTURING COMPANY579a labor organization as a condition of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a.)Upon request, bargain collectively with International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers of America, A. F. L., as theexclusive bargaining agent of all its employees in the bargaining unit describedherein with respect to rates of pay, wages, hours of employment, and otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement ;(b)Post at its Little Rock, Arkansas, plant, copies of the notice attachedheretomarked Appendix A. Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region, shall, after being duly signed byRespondent's representative, be posted by Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that said,notices are not altered, defaced, or covered by any other material ; and(c)Notify the Regional Director for the Fifteenth Region (New Orleans,Louisiana), in writing within twenty (20) days from the receipt of this Inter-mediate Report and Recommended Order what steps Respondent has takento comply herewith.It is further recommended that unless on or before twenty (20) days from thedate of the receipt of this Intermediate Report and Recommended Order Re-spondent notifies said Regional Director in writing that it will comply with theforegoing recommendations, the National Labor Relations Board issue an orderrequiring Respondent to take the action aforesaid.It is further recommended that the complaint be dismissed insofar as italleges that the Respondent discriminatorily discharged and failed or refused toreinstateMax Hendrickson, James B. York, Raymond Lindsey, Roy Stogner,and Leslie Edmonson in violation of Section 8 (a) (1) and (3) of the Act.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and six copies of a brief in supportthereof ; and any party may, within the same period, file an original and sixcopies of a brief in support of the Intermediate Report and Recommended Order.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise "citation the por-tions of the record relied upon and shall be legibly printed or mimeographed, andifmimeographed shall be double spaced.Proof of service on the other partiesof all papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46, should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of theorder transferring the case to the Board.877359-50-vol. 87--38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 22nd day of July 1949.GEORGE A. DOWNING,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with INTERNATIONAL BROTHER-HOOD OF BOILERMAKERS, IRON SHIPBUILDERS AND HELPERS OF AMERICA, A. F. L.,as the exclusive representative of all employees in the appropriate unitdescribed below.WE WILL NOT interrogate our employees concerning their union member-ship and activities, as to their attendance at union meetings, and as to howthey intend to vote in elections conducted by the National Labor RelationsBoard.WE WILL NOT threaten to padlock our doors if the Union comes into theplant; threaten to cut employees' working hours and to reduce their totaltake-home pay if the Union conies into the plant ; threaten to lay off or dis-charge employees who voted for or join the Union, and to deprive unionmembers of overtime work or of other privileges.WE WILL NOT promise employees better jobs to induce them to abandontheir support of the Union.WE WILL NOT direct and seek employees' assistance in ascertaining unionactivities.WE WILL NOT permit, encourage, and/or cause to be circulated on our timeand property petitions directed against the Union.WE WILL NOT promise, announce, and/or grant unilaterally, without firstbargaining with the Union, wage increases to our employees in the unitdescribed herein.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERSAND HELPERS OF AMERICA, A. F. L., or any other labororganization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain from any and allsuch activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment as authorized by Section 8 (a) (3) of the Act.WE WILL BARGAIN collectively, upon request, with INTERNATIONAL BROTHER-HOOD OF BOILERMAKERS, IRON SHIPBUILDERS AND HELPERS OF AMERICA, A. F. L.,as the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, wages, hours of employment, DIXIE CULVERT MANUFACTURING COMPANY581and other conditions of employment, and if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All our production employees at our plant in Little Rock, Arkansas, ex-clusive of office and clerical employees, foremen, night watchmen, andsupervisory employees with authority to hire and fire or effectivelyrecommend such action.All our employees are free to become or remain members of said Union or anyother labor organization.DIxIE CULVERT MANUFACTURING COMPANY,Employer.By --------------------------------------------(Representative)(Title)Dated--------------------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.APPENDIX BUNION'S PROPOSALThis Agreement entered in to the ------------------------ between the DixieCulvert Manufacturing Company, hereinafter referred to as the "Employer",and the International Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America, Lodge No. 66 hereinafter referred to as the "Union".ArticleI-IntentSEC. I. It is the intent and purpose of the parties hereto that this Agreementwill promote and improve industrial and economic relations between the Em-ployer and the Union and will provide for orderly collective bargaining, willsecure prompt and fair disposition of grievances.Article II-RecognitionSEC. I. The Employer recognizes the Union as the sole and exclusive bargainingagency for the purpose of bargaining in respect to rates of pay, wages, hours ofemployment and all other conditions of employment for all of the Employersproduction and maintenance employees, excluding clerical employees, watchmanand foreman with the authority to hire or fire or effectively recommend such.Article III-Hours of work, Overtime and HolidaysSEC. I. Forty hours shall constitute a week's work, from Monday to Fridayinclusive.The established schedule of hours shall be from 8 a. m. to 12 noon andfrom 12:30 noon to 4:30 P. M.'SEC. II. Time and one-half shall be paid for work performed in excess of eighthours in one day and for hours worked on Saturday. Double time shall be paidfor hours worked on Sunday.SEC. III.When the following legal holidays, New Year's Day, Memorial Day,Fourth of July, Labor Day, Thanksgiving Day and Christmas Day, occur or arecelebrated, during an employee's regular work week he shall receive said holi-days off duty with his regular straight time rate of pay, provided that he shallhave been in the employ of the company at least thirty (30) calendar days. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the event an employee is required to work on one of the above named holi-days he shall receive double time for such time worked, in addition to hisregular holiday pay.However if any employee shall refuse to work on aholiday if he is requested by the Employer, he shall forfeit his holiday pay.If an employee shall be absent on his regular scheduled vacation when oneof the above holidays occurs, he shall be paid for such holiday in addition to hisregular vacation pay.SEC. IV. All overtime work shall be equally divided among the employees.Article IV-Show-Up TimeSEC. I. Any employee reporting for work and given no work shall receive four(4) hours pay, unless employee had been notified the previous day not to reportfor work.Verbal notice by a foreman to an employee and Shop Steward or anotice placed on the bulletin board shall constitute sufficient notice to theaffected employees.SEC. If. Any employee reporting to doctor as a result of an injury on job shallbe paid for any time lost on first day of injury.Article V-Grievance Procedure-SEC. I. In the event a grievance arises between an employee or group ofemployees, and the Employer, such grievance shall be handled in accordance withthe following procedure.SEC. II. The employee or employees having a grievance shall report same in asigned statement to Shop Steward who will in turn take up the grievance withthe Foreman verbally.The foreman will attempt to make a satisfactory settle-ment and will advise the Steward of his decision.SEC. III. If the Steward and employee are not satisfied with the decision ofthe Foreman, then the Steward shall submit the grievance to the Superintendentverbally.The Superintendent shall make his decision within ten (10) days, ofthe time the grievance was submitted to him. If the Steward or employee is notsatisfied with the decision of the Superintendent, then the Steward shall reportthe grievance to the Local Union's President who shall submit grievance to themanagement within ten (10) days and endeavor to reach an agreement.SEC. IV. Nothing contained herein shall be construed as limiting or abridgingthe right of the International Union to assign an International Representativeto work with or assist any Local Union in the negotiation or application of theterms and conditions of this Agreement.Article VI-Agent of Union and ResponsibilitySEC. I. It is further understood and agreed that Local No. 66 shall designatethe Local Representative who is duly authorized and will be consulted in allmatters pertaining to the application of this Agreement. It being specificallyunderstood that the International Union will only be liable for the acts of saidAgent when such acts have first been approved in writing by the InternationalPresident's Office.Article VII-Shop StewardsSEC. I. There shall be no less than one (1) nor more than two (2) Shop Stew-ards, these Stewards to be appointed by the Union.SEC.H. Shop Stewards may leave their work during their, regular workinghours, without the loss of time for the purpose of adjusting grievances, the timeto be agreed to by Foreman. DIXIE CULVERT MANUFACTURING COMPANY583Article VIII-Bulletin BoardSEC. I. The Employer will provide a bulletin board in a suitable location inthe plant for the use of the Union.Article IX-SenioritySEC. I. Seniority is defined as .the principle that if, due to lack of work, theemployer deems it advisable to reduce forces, the last man hired, shall be thefirstman laid off, and, in rehiring the last man laid off shall be the first manrehired, until the list of former employees is exhausted.SEC. II. Seniority shall be the determining factor regarding layoff and re-em-ployment, transfers, demotions, promotions, or other job changes where thenecessary skill and ability are present to perform the work required.SEC. III.Seniority shall be lost for the following reasons :a.Voluntary quitting.b.Discharge for cause.C.Layoff for twelve (12) consecutive months.d. If laid off employee is notified by company by registered mail sent tohis last known address to return and fails to do so within five (5) days ofmailing of letter unless a reasonable excuse shall be established.SEC. IV. Employees with established seniority who either volunteer or arecalled and inducted into the Service of the United States under Selective ServiceAct shall accumulate, without interruption, all seniority rights during the periodof such service.SEC. V. Seniority shall be on a plant basis by job classification. If an employeeis transferred to another job classification he shall carry his seniority with him.SEC. VI. Seniority list shall be maintained and kept up to date by Employer atall times and shall be available to the Union for the purpose of check at any time.A copy of the seniority list shall be supplied to the Stewards of the Union.Article X-VacationsSEC. I. It is understood and agreed by both parties to this Agreement that allemployees within the bargaining unit of the Union who shall have been in theservice of the company one year and less than three years and who shall haveworked at least 1040 hours in the one year period shall receive a vacation equalto the number of days in the employer's regularly scheduled work week.All employees who shall have been in the service of the company three yearsand less than five years and who shall have worked at least 1040 hours in thepreceding year shall receive a vacation of eight days if the company regularlyscheduled work week is five days, or a vacation of nine days if the companyregularly scheduled work week is six days.All employees who shall have been in the service of the company five years ormore and who shall have worked at least 1040 hours in the preceding year shallreceive the number of days at straight time pay that the company is then workingin two regularly scheduled work weeks.SEC. II. Any employee who is laid off or quits his job, but has not received hisvacatioia according to Article X, Sec. I, shall be paid such vacation time due him.SEC. III. Vacation periods shall be granted at the convenience of the company,but whenever possible, vacations will be given at times most desired by theemployees, who will be permitted to indicate their choice by order of seniority.The employer may eliminate vacations entirely, but in such event, the employees 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall receive vacation pay at straight time for any period to which he was entitledto vacations as set forth in Article X, Sec. 1.Article XI-Wage ratesSEC. I. The minimum wage rates shall be as follows :Layout man------------------------------------------------ $1.35 per hourWelders----------------------------------------------------- $1.20 per hourTackers----------------------------------------------------- $1.00 per hourWelder and Testers_________________________________________ $1.20 per hourFlanger----------------------------------------------------- $1.20 per hourPainter----------------------------------------------------- $1.20 per hourRoll and riveting machine Opt_______________________________ $1.20 per hourTruck drivers----------------------------------------------- $1.00 per hourHelpers----------------------------------------------------- $0.90 per hourWhen employees are transfered to a new job their rate of pay shall not bechanged for a period of fifteen (15) working days. If they are retained onthe new job after this probationary period the job rate called for by this scheduleshall then be paid to them.Article XII-Check offof Union duesSEC. I. Upon receipt of written authorization by any employee the Employershall deduct from the first pay each month and remit to the Local Union, suchsum as the employee shall specify in said authorization.All money so deductedby the company shall be immediately forwarded to the Local Union's Secretaryand Treasurer.ArticleXIII-TerminationSEC. I. This Agreement shall remain in full force and effect until ----------------------------- and thereafter from year to year unless within the ten (10) dayperiod immediately preceding the sixty (60) days prior to any date of expira-tion, notice is given in writing to the other party desiring a change.Anything in this Agreement found to be contrary to any State or National lawshall be automatically voided.This Agreement subject to the approval of the Union's International President.INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIPBUILDERS ANDDIXIE CULVERT MANUFACTURINGHELPERS OF AMERICA, LOCAL No. 66COMPANY-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------Dixie Culvert Manufacturing Company,1601 East 9th Street,Little Rock, Arkansas,Phone 42225. DIXIE CULVERT MANUFACTURING COMPANY585APPENDIX CRESPONDENT'S PROPOSALThis agreement entered into this ____ day of ____________, 1948, between theDixie Culvert Manufacturing Company, hereinafter referred to as "Employer",and the International Brotherhood of Boilermakers, Iron Shipbuilders and Helpersof America, Lodge No. 66, hereinafter referred to as "Union".Article I-IntentSEC. I. It is the intent and purpose of the parties hereto that this Agreementwill promote and improve industrial and economic relations between the Em-ployer and the Union and will provide for orderly collective bargaining.Article II-RecognitionSEC. I. The Employer recognized the Union as the exclusive bargaining agentfor the purpose of bargaining in respect to rates of pay, wages,hours of employ-.ment, and other conditions of employment for all of the Employer's productionand maintenance employees,excluding clerical employees,watchmen and foremen,with authority to hire or fire or effectively recommend such.ArticleIII-Union MembershipSEC. I. Employer will not discriminatefor or against any employee because ofmembership or non-membershipin the Union..SEC.H. Employerrecognizesthe.rightof employees to join the Union for thepurpose ofcollectivebargaining or mutual aid or protection..SEC. III. TheUnion recognizesthat employeeshave the right to refrain fromjoining the Union.SEC. IV. Membership in the Union shallnot be a conditionof employment withthe Employer.Article IV-Hours of WorkSEC. I. Forty hours shall constitute a work week and shall be included in theperiod from 7: 30 A. M. on Monday to 6: 00 P. M. on Saturday of each calendarweek.The Employer shall fix the daily hours of work.SEC. H. Time and one-half will be paid for work performedin excessof fortyhours in any one work week.SEC. III.When the following legal holidays, New Year's, Memorial Day, Fourthof July, Labor Day, Thanksgiving Day and Christmas Day, occur on either Mon-day, Tuesday, Wednesday, Thursday or Friday, employees shall receive said holi-day with regular straight time pay of eight hours, provided no employee will begiven said holiday with pay unless he has been in the employ of the Employer forat least thirty calendar days.Holiday pay hours are to be excluded from thework week.In the event an employee is required to work on one of the above named holi-days, he shall receive double time for such work.However, if any employeeshall refuse to work on a holiday on request by the Employer, he shall forfeithis holiday pay.If an employee shall be absent on his regular scheduled vacation when one ofthe above holidays occurs, he shall be paid for such holiday in addition to hisregular vacation pay. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDArticle V-Show-Up TimeSEC. I. Any employee reporting for work and given no work shall receivefour(4) hours pay,unless employee has been notified the previous day notto report for work.Verbal notice by a foreman to an employee or written noticeplaced on the bulletin board shall constitute sufficient notice to the affectedemployee.Article VI-Grievance ProcedureSEC. I. Because ofthe small number of employees working for the Employer,it is recognizedthat the Employeroperates underthe "open door policy," thatis to say, that any employee or group of employeesis free toenter the office of themanagement during work hours at any time for thepurpose of presenting ordiscussing a grievance.SEC. II.Any individual employee or group of employees shall have the right atany time topresent grievancesto Employer and to have suchgrievancesadjusted,without the intervention of the Union, but the Unionshall be given the oppor-tunity tohave a representative present at the adjustment of grievances.SEC. III.Nothing contained herein shallbe construedas limiting or abridgingthe right of the.International Union to assign an InternationalRepresentativeto work withor assist any local Union,in the negotiation or application of theterms and conditions of this Agreement.Article VII-Agent of Union and ResponsibilitySEC. I.It is further understood and agreed that Local No. 66 shall designate aLocal Representative who is duly authorized and will be consulted in all matterspertaining to the application of this Agreement.The International Union mayassign. an International Representative to work with or,assist the Local Repre-sentative.It is specifically understood and agreed that the International Unionwill be liable.for the acts of both the Local Representative and the InternationalRepresentative and Employer shall not be obligated to determine whether eitheror both act within the scope of their authority.Article VIII-Bulletin BoardSEC. I.The Employer will provide a bulletin board in a suitable location inthe plant for its use and the use of the Union and employees.Article IX-SenioritySEC. I.Seniority is defined as the principle that if, due to lack of work, theEmployer deems it advisable to reduce forces, the last man hired, shall be thefirst man laid off, and, in rehiring the last man laid off shall be the first manrehired, until the list of former employees is exhausted.SEC. II. Individual qualifications of employees shall include skill, ability, apti-tude, efficiency, health and energy to do a good day's work.Employer shall bethe sole judge of the foregoing individual qualifications of its employees.SEC. III. Seniority shall be the determining factor regarding layoff and re-employment, transfers, demotions, promotions, or other job changes where Em- DIXIE CULVERT MANUFACTURING COMPANY587ployer finds that employees with higher seniority have equal or greater individualqualifications to perform the work required.SEC. IV. Seniority shall be lost for the followingreasons :a.Voluntary quitting.b.Dischargefor cause.c.Layoff for twelve (12) consecutivemonths.d. If laid off employee is notified by Employer by registeredmail sent tohis last known address to return, and fails to do so within three (3) days ofmailing of letter, unless a reasonable excuse shall be established.SEC.V. Employees with established seniority who either volunteer or arecalled and inducted into the Service of the United States under the SelectiveService Act shall accumulate, without interruption, all seniority rights during theperiod of such service.SEC. VI. Seniority shall be on a plantbasis by job classification.If an employeeis transferred to another job classification he shall carry his seniority with him.SEC. VII. Seniority list will be posted by Employer quarterly on the bulletinboard.Article X-VacationsSEC. I. It is understood and agreed by the parties to this Agreement that theemployees of Employer, as hereinafter provided, who have, beginning January1, 1948, performed forty hours of work in any fifty weeks in any calendar yearshall be entitled to a vacation with pay during the following calendar year.SEC. II. Employees having worked one year and less than two years, and meet-ing the requirements of Sec. I of this Article, will be entitled to a vacation withpay of twenty hours at their respective base hourly pay.SEC. III. Employees having worked for Employer for more than two consecu-tive years, and meeting the requirements of Sec. I of this Article, will be entitledto a vacation with pay of forty hours at their respective base hourly pay.SEC. IV. Any employee who is laid off or quits his job, but has not received hisvacation according to the terms of this Article, shall be paid such vacation timedue him.SEC. V. Vacation periods shall be granted at the convenience of the Employerbut whenever possible vacations will be given at times most desired by theemployees who will be permitted to indicate their choice by order of seniority.Article XI-Wage RateSEC. I. The Union recognizes that the Employer granted "across the board" alive cent per hour wage increase to all of its employees in December of 1947and that because of the unfavorable prospects of the Employer for businessduring the year 1948 it is most impracticable for Employer at this time to grantadditional increases in the hourly wage rate.SEC. II. Employer agrees that it will undertake, but without positive com-mitment, to maintain employment in its plant at the present level, and unlessrestricted by scarcity of materials and slackening of demand for its manufac-tured articles, it will not cause any additional layoffs of employees or reductionin the base hourly wage scales now prevailing in its plant.Article XII-TerminationSEC. I.This agreement shall remain in full force and effect until January 9,1949. 588DECISIONSOF NATIONAL LABORRELATIONS BOARDAnything in this Agreement found to be contrary to any State or National lawshall be automatically voided.DIXIECULVERT MANUFACTURING COMPANYBy ---------------------------------------EmployerINTERNATIONALBROTHERHOOD OF BOILER-MAKERS, IRONSHIPBUILDERSAND HELPERSOF AMERICA, LOCAL No. 66---------------------------------------------------------------------------------------------------------------------